IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-51,110-02



                        EX PARTE LARRY HATTEN, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
  IN CAUSE NO. 95-CR-3244-H IN THE 347TH JUDICIAL DISTRICT COURT
                          NUECES COUNTY

       Per curiam.

                                          ORDER

       In February 1996, a jury found applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions, the trial court sentenced him to death.1 An initial writ of habeas

corpus application was filed in the trial court on December 31, 1997. On direct appeal,

this Court affirmed applicant’s conviction but reversed his death sentence. Hatten v.



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                      Hatten - 2

State, No. AP-72,302 (Tex. Crim. App. Apr. 29, 1998)(not designated for publication).

The trial court did not act on the writ application, and it was not properly forwarded to

this Court at that time.

       In December 1998, a new jury again answered the punishment questions in such a

way that the trial court sentenced applicant to death. This Court affirmed the new

sentence on direct appeal, and we denied applicant relief on his new habeas application

filed pursuant to this new sentence. Hatten v. State, No. AP-72,302 (Tex. Crim. App.

June 20, 2001)(not designated for publication), and Ex parte Hatten, No. WR-51,110-01

(Tex. Crim. App. Jan. 9, 2002)(not designated for publication).

       On August 18, 2003, this Court received a document entitled the “State’s Motion

to Dismiss Original Application as Moot,” which this Court granted without order on the

same day it was received, and the writ application was dismissed. However, on October

13, 2014, the Court, on its own motion, reconsidered its ruling on the motion to dismiss

and the subsequent dismissal of the 1997 writ application and reinstated the writ

application and remanded it to the trial court to comply with the dictates of Article 11.071

as it pertained to allegations affecting the guilt portion of applicant’s trial. Ex parte

Hatten, Nos. WR-51,110-02 and WR-51,110-03 (Tex. Crim. App. Oct. 13, 2014)(not

designated for publication). The Court ordered the trial court to resolve the claims raised

in the application and return the case to this Court within 180 days from the date of the

order. Id. On April 29, 2015, the Court granted a 180-day extension of its October 13,
                                                                                   Hatten - 3

2014 order. The grant of the extension made the case due in our Court on or before

October 8, 2015.

       It has now been almost a year and a half since the case was due to be returned to

this Court. Accordingly, we order the trial court to complete its work in the case within

60 days of the date of this order. The record shall immediately thereafter be forwarded to

this Court. Any extensions of time shall be requested by the trial judge, or on his or her

behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 29TH DAY OF MARCH 2017.

Do Not Publish